Name: 87/335/EEC: Commission Decision of 15 June 1987 approving an adjustment to the specific programme relating to livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  EU finance;  cooperation policy;  agricultural activity;  Europe
 Date Published: 1987-06-27

 Avis juridique important|31987D033587/335/EEC: Commission Decision of 15 June 1987 approving an adjustment to the specific programme relating to livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 168 , 27/06/1987 P. 0048 - 0048*****COMMISSION DECISION of 15 June 1987 approving an adjustment to the specific programme relating to livestock markets in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/335/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 21 February 1986 the French Government forwarded an adjustment to the programme on livestock markets in France, approved by Commission Decision 82/921/EEC (3) and on 8 September 1986 and 10 March 1987 submitted supplementary information; Whereas the said adjustment to the programme provides for investments to modernize, adapt or transfer major livestock markets and cattle and sheep fairs so that they achieve full economic efficiency; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, to the extent that the projects relate to livestock markets and fairs, they can qualify for Community aid only where the installations to be provided result in modernization or construction of more efficient units of an optimum size; Whereas the adjustment to the programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the sector concerned in France; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the programme relating to livestock markets in France forwarded by the French Government on 21 February 1986 pursuant to Regulation (EEC) No 355/77 and concerning which supplementary information was submitted on 8 September 1986 and 10 March 1987 is hereby approved. The approval of the adjustment to the programme relates only to projects entailing modernization or the construction of more efficient units of optimum size. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 381, 31. 12. 1982, p. 37.